Exhibit 99.1 RP®FINANCIAL, LC. Serving the Financial Services Industry Since 1988 May 4, 2010 Mr. Robert L. Johnson Chairman, President and Chief Executive Officer First Charter, MHC Charter Financial Corporation CharterBank 1233 O.G. Skinner Drive West Point, Georgia31833 Dear Mr. Johnson: This letter sets forth the agreement between First Charter, MHC, West Point, Georgia (the “MHC”), Charter Financial Corporation (the “Company”) and RP® Financial, LC (“RP Financial”) for the independent appraisal services pertaining to the secondary offering of common stock by the Company.The MHC is the majority shareholder of the Company.And the Company is the sole shareholder of CharterBank.Pursuant to the transaction, the Company will remain the sole shareholder of CharterBank and the MHC will continue to retain majority ownership of the Company.The specific appraisal services to be rendered by RP Financial are described below. Description of Conversion Appraisal Services Prior to preparing the valuation report, RP Financial will conduct a financial due diligence, including on-site interviews of senior management and reviews of financial and other documents and records, to gain insight into the Company’s operations, financial condition, profitability, market area, risks and various internal and external factors which impact the pro forma value of the Company. RP Financial will prepare a written detailed valuation report of the Company that will be fully consistent with applicable regulatory guidelines and standard pro forma valuation practices.In this regard, the applicable regulatory guidelines are those set forth in the Office of Thrift Supervision’s (“OTS”) “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization,” which have been endorsed by the Federal Deposit Insurance Corporation (“FDIC”) and various state banking agencies.The valuation report will conclude with an estimate of the pro forma market value of the shares of stock to be offered and sold in the offering.RP Financial understands that as part of the offering, the Company will operate as a subsidiary of the Company, the shares sold in the offering will be shares of the Company and the MHC will retain a majority ownership interest in the Company on a pro forma basis. Washington Headquarters Three Ballston Plaza 1100 North Glebe Road, Suite 1100
